Exhibit 23.2 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Barnes & Noble, Inc. 122 Fifth Avenue New York, New York 10011 We hereby consent to the incorporation by reference in the prospectus constituting a part of the Registration Statement on Form S-3 of our report dated March 22, 2001, relating to the consolidated financial statements of Barnes & Noble, Inc. and subsidiaries appearing in the company's Annual Report on Form 10-K for the fiscal year ended February 3, 2001. We also consent to the reference to us under the caption "Experts" in the prospectus. BDO Seidman, LLP
